Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Marin Cionca (Reg. No. 63,899) on 5/25/2021.

1. (Currently Amended) A vehicular high-speed network system comprising: a vehicle; a terminal associated with the vehicle and having a first radio rate transformer, the first radio rate transformer having a GPS device for providing GPS location data of the first radio rate transformer, an embedded computer system, a VHF/ UHF radio connected to the GPS device for transceiving the GPS location data to the embedded computer system, a first sector antenna, a compass for providing a heading angle of the first sector antenna to the embedded computer system, and a broadband radio for establishing high-speed data connection; a rotary motor; and a plurality of stations, each having a second radio rate transformer connected to a network gateway, wherein each of the plurality of stations are connected to the Internet and adapted to enable the high-speed data connection to the terminal once a second sector antenna of the second radio rate transformer has a line of sight connection with ;wherein, based on a command given by the embedded computer system, the first sector antenna can be adjusted by the rotary motor to complete the command given by the embedded computer system; and
wherein the first sector antenna compensates for changes in pitch axis of a line of sight between the first sector antenna and the second sector antenna when the first sector antenna is placed horizontal to the ground.
 
4. (Currently Amended) The vehicular high-speed network system of claim 1, further comprising a rotary tray that can be engaged by the rotary motor when the command is received from the embedded computer system to adjust the first sector antenna to have the line of sight connection with the second sector antenna.
 
Reasons for Allowance
Applicant has incorporated identified allowable subject matter into the base claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to 

/QUN SHEN/
Primary Examiner, Art Unit 2661